Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 07/11/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant argues for the claim amended limitations “responsive to receiving the bandwidth information, locating an additional channel that transmits broadcast control information, the broadcast control information including a second part of the bandwidth information; reading the location and the size from the first part of the bandwidth information and the second part of the bandwidth information”.
	However, the amended claim limitations are considered obvious by the rationales presented in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojiro Patent No.: US 6,356,540 B1 in view of Li et al. Patent No.: US 6,904,283 B2 and Wu et al. Pub. No.: US 2003/0227889 A1.

Claim 1
Kojiro discloses a multicarrier wireless telecommunication system (fig. 1-7) for interchanging radio communication between base stations (BSs in coverage 121, 122, 123 & 124 in fig. 1, and BS1-2 in fig. 11-12) and mobile user stations (MSs in coverage 121, 122, 123 & 124 in fig. 1, and MS1-2 in fig. 11-12), the system comprising: 
a mobile user station (MS in fig. 1 & 11-12 in view of fig. 9) configured to perform operations comprising:
	receiving, from a base station (BS in fig. 1, 8 & 11-12), a first part of the bandwidth information (frequency band in fig. 2 and see BS1 and MS1 as group BSG1 in fig. 6 for up stream and down stream; lines 65-67 of col. 5 and lines 1-10 of col. 6, the base station uses a required number of frequency carriers according information amount exchanged with all mobile stations to be communicated) from over a radio interface (920 in fig. 9).
Although Kojiro does not disclose: “a first part of bandwidth from an acquisition channel; the bandwidth information specifying a location of one or more operational bands of a radio spectrum, and a size of the one or more operational bands of the radio spectrum, whereby the size is signaled as a bandwidth of the one or more operational bands; responsive to receiving the bandwidth information, locating an additional channel that transmits broadcast control information; reading the location and the size from the first part of the bandwidth information and the second part of the bandwidth information; searching, based on the location and the size, the radio interface for an N-carrier band by looking for the location and the size information; and downloading, information via the N-carrier band”, the claim limitations are considered obvious by the following rationales

    PNG
    media_image1.png
    290
    979
    media_image1.png
    Greyscale

	Firstly, to consider the obviousness of the claim limitation “a first part of bandwidth from an acquisition channel”, recall that Kojiro explains a first part of bandwidth for mobile station (F11 or F12 in fig. 2 and fig. 5). In particular, Li teaches that subscriber continuously monitors pilot symbol and other parameters and base station notifies the subscriber regarding cluster allocation (105 in fig. 1B, see cluster A is a part of frequency and pilot OFDM symbols 201 in fig. 2A; see lines 29-67 of col. 5 for OFDM symbol covering a frequency bandwidth, and an access channel for pilot, i.e., acquisition channel; see other channel in lines 30-36 of col. 6).
	Secondly, to consider the obviousness of the claim limitations “the bandwidth information specifying a location of one or more operational bands of a radio spectrum, and a size of the one or more operational bands of the radio spectrum”, recall that Kojiro discloses that based on BSG group, a location of frequency band could be found in operational bands of a radio spectrum (see FB1 in fig. 2 for Group BSG1 in fig. 5). Herein, it’s important to note that claim does not specifically define what are required in specifying a location and a size. Indeed, BSG in fig. 6, 10 & 13 of Kojiro could be reasonably interpreted as location of operational bands of a spectrum, and frequency band FB1 in fig. 6,10 & 13 of Kojiro could be reasonably interpreted as the size of the operational bands of a spectrum. Further evidence could be seen in Li. In particular, Li teaches that the base station periodically broadcasts pilot OFDM symbols that cover the entire OFDM frequency bandwidth and serves time and frequency synchronization, channel estimation and SINR measurement for cluster location (lines 29-44 of col. 5) and each subscribers monitors the pilot symbol and measures other parameters (lines 46-60 of col. 5). Moreover, Li teaches pilot symbols for showing the entire OFDM frequency bandwidth for cells A, B and C (lines 37-49 of col. 7, it means that subscriber in cell A detects frequency and time location for cell A), the predicted data rate based on clusters from the interference estimation in pilot signals (fig. 3 and lines 33-45 of col. 9). In accordance with MPEP 2111, “a location of one or more operational bands of a radio spectrum” could be indicated by frequency and time synchronization or subcarrier or cluster in fig. 1-2 & 6 of Li, and “a size of the one or more operational bands of the radio spectrum” could be indicated by SINR value to obtain the data rate explained in lines 33-45 of col. 9 of Li. For these reasons, one of ordinary skill in the art would have expected to combine Kojiro and Li to indicate in OFDM symbols for bandwidth allocation, as to size, slots in fig. 6 of Kojiro or data rate in col. 9 of Li , and [as to location] cluster in fig. 2 of Li and carrier frequency ID of fig. 5 of Li.
	Thirdly, the claim limitation “the broadcast control information including a second part of the bandwidth information” is considered obvious by the rationales found in Li. In particular, Li teaches the pilot signals including time and frequency synchronization, channel estimation and SINR measurement for cluster allocation (lines 35-45 of col. 5, a second part of the bandwidth information could be subcarrier in fig. 1, or channel estimation, or different SINR information for different clusters in order to obtain data rate explained in lines 33-45 of col. 9).

    PNG
    media_image2.png
    428
    537
    media_image2.png
    Greyscale

	Fourthly, the obviousness of the claim limitation “responsive to receiving the bandwidth information, locating an additional channel that transmits broadcast control information” can be considered obvious by the rationales found in Li. In particular, Li discloses that after subscriber receiving OFDM symbols (101 in fig. 1B) subscriber can monitors Pilot symbols to select one or more clusters for each base station (103 in fig. 1B in view of fig. 2).
	Fifthly, the obviousness of the claim limitations “reading the location and the size from the first part of the bandwidth information and the second part of the bandwidth information” can be found in Li. In particular, Li teaches that the base station periodically broadcasts pilot OFDM symbols that cover the entire OFDM frequency bandwidth and serves time and frequency synchronization, channel estimation and SINR measurement for cluster location (lines 29-44 of col. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify allocating frequency carrier in cellular system of Kojiro by providing multi-carrier communications with group based subcarrier allocation as taught in Li. Such a modification would have included subcarrier allocation for OFDMA to schedule frequency for all the subscribers in all the cells so that the bandwidth cost for updating subscriber information would be optimized as suggested in lines 1-9 of Li.

    PNG
    media_image3.png
    324
    590
    media_image3.png
    Greyscale

	Sixthly, to consider the obviousness of the claim limitations “searching, based on the location and the size, the radio interface for an N-carrier band by looking for the location and the size information”, recall that the location and the size are considered by the rationales found in Kojiro and Li explained above. Kojiro discloses frequency carrier inside the frequency band (see F11 or F12 in FB1 in fig. 2). Li discloses subcarriers in OFDM symbols  (fig. 1A, fig. 10) and frequency and time (fig. 6 & 9-12) and explains locating subcarrier i in the case of 512 carriers (lines 20-35). Further evidence for locating carrier N or sub-carrier N could be seen in Wu. In particular, Wu teaches user K for locating K carrier band via the radio interface (see fig. 7 for radio interface; par. 0095, a user is indicated by K0 to be individually selected to transmit the data in frequency band Fi0, se fig. 5A; herein, N-carrier band is interpreted as Fi0 for user K0).
Lastly, the claim limitation “downloading, information via the N-carrier band” can be considered obvious by the following rationales. Recall that Li discloses downloading pilot symbols, measuring the channel and reporting the measurement back to the base station (see fig. 1B & 5 and see col. 5-6). Further evidence could be found in Wu. In particular, Wu teaches downloading information via the N-carrier band (in view of fig. 5A & 6A, see par. 0115 which explains that in the mobile receiver, demodulation is performed with the entire OFDM symbol, each active user discards the other user’s data bits and picks up its own data bits; it means that a user would download or demodulate the received information such as K0 using carrier Fi0, consider: downloaded information as data 94 in fig. 4 after performing demodulation and decoding process).
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify allocating frequency carrier in cellular system of Kojiro in view of Li by providing channel allocation for multi-user systems as taught in Wu to obtain the claimed invention as specified in the claim. Such a modification would have included an OFDMA system to allocate channels to the sectors in a cell operating on the same frequency band so that the interference would be optimized to support high-speed data rate transmission as suggested in lines 1-9 of Li.

Claim 2
Kojiro, in view Li and Wu, discloses the system of claim 1, the operations further comprising:
detecting information about available blocks of the radio spectrum (Wu, par. 0095 for users to transmit the data in frequency band Fi0 and Fi1 respectively) and storing the information into a memory (Wu, as explained in par. 0095 & 0097, the mobile receiver in par. 0115 would have stored or cached or recorded the frequency band and transmission ration information in memory or latch or buffer for transmission, herein information could be transmission rate, frequency band information and PN code or PN welsh code explained on pg. 7; see fig. 5 & 7 Li; and thus, the combined prior art renders the claim obvious).

Claim 3
Kojiro, in view Li and Wu, discloses the system of claim 2, the operations further comprising:
repeatedly scanning the received bandwidth information signals (fig. 1B of Li) for updating memory about changing conditions relating to the one or more operational bands (Kojiro, fig. 6; Li, fig. 1B; Wu, as explained entire frequency band is shared by users in par. 0113, user would be moving in and out of the sectors depicted in fig. 2A, and so frequency bandwidth allocation would be updated from time to time for instance, user K0 in a sector 22 would be assigned to use frequency band Fi0 and user K0 in sector 24 would be allocated to use Fi1; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 4
Kojiro, in view Li and Wu, discloses the system of claim 1, wherein the bandwidth information signals relating to size are repeated regularly in subsequent carriers or subcarriers of the one or more operational bands (Kojiro, fig. 6; Li, fig. 1B; Wu, bandwidth allocation could be repeated based on  each scheduling period explained in par. 0084; since claim does not require same size or what are involved in information, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).


Claim 5
Kojiro, in view Li and Wu, discloses the system of claim 1, wherein the bandwidth information comprises start and stop frequencies of the one or more operational bands and thereby the bandwidth (Wu, par. 0097 explains bandwidth divided into two bandwidths 72 & 74 for two users and par. 0098, to see sub-bandwidths W including frequencies equivalent to start and end for determining bandwidth WKo and WK1; for these reasons, the combined prior art would have read on the claim).

Claim 6
Kojiro, in view Li and Wu, discloses the system of claim 1, wherein the bandwidth information comprises an identifying number representing the size and the location of the available operational bands (Kojiro, fig. 6; Li, fig. 1B; Wu, par. 0109, if we’ve N bits, the bit locations for the two users might be bits X for a first user and bits Y for a second user as depicted in fig. 6A in addition to indicating users with Ko and K1 as explained in par. 0095 & 0097; unless claim further recites involvement of a specific method or a specific algorithm for an identifying number representing the size and the location, the combined prior art renders the claim obvious).

Claim 7
Kojiro, in view Li and Wu, discloses the system of claim 1, wherein the operational bands belong to different operators (Kojiro, BSG1 & BSG 2in fig. 6; Li, fig. 1B; Wu, in fig. 5A, operational band WK0 belong to user K0 and operational band WK1 belongs to user K1) and wherein subscribers of an operator may partly or wholly have access to one or more operational bands of another operator (Kojiro, fig. 5-6; Li, fig. 1B; Wu, as shown in fig. 5A & 6A, and as explained in par. 0113, since the entire frequency band in OFDM is shared by the users, if there is only one user left in sector, the only user would have access to the entire frequency; therefore, the combined prior art would have met the condition required in the claim).

Claim 8-14
	Claims 8-14 are method claim for a mobile user station corresponding to method claims 1-7 for a system. All of the limitations in claims 8-14 are found reciting the same scopes of the respective limitations in claims 1-7. Accordingly, claims 8-14 are considered obvious by the same rationales applied in the rejection of claims 1-7 respectively set forth above.

Claim 15-20
	Claims 15-20 are device claims corresponding to method claims 1-6 or 8-13. All of the limitations in claims 15-20 are found reciting for structures for the same scopes of respective limitations in claims 1-6. Accordingly, claims 15-20 are considered obvious by the same rationales applied in the rejection of claims 1-6 respectively set forth above. Additionally, Kojiro discloses a mobile station node (mobile station in fig. 9) for a multicarrier telecommunication system (cellular system of fig. 1 & 10-12), the mobile station node comprising: a receiver (940 in fig. 9-12); a memory (mobile station in fig. 1 & 9 would include a typical memory); and processing circuitry configured to execute program instructions stored in the memory (mobile station in fig. 1 & 9 would include a typical processing circuity to perform the instructions depicted in fig. 1-6).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643